Case 8:20-cv-00147-JLS-KES Document 23 Filed 05/05/20 Page 1 of 2 Page ID #:117




   1
   2
   3
   4
   5
   6
   7                              UNITED STATES DISTRICT COURT
   8                             CENTRAL DISTRICT OF CALIFORNIA
   9
  10    Belen Acevedo,                                 Case No. 8:20-cv-00147-JLS-KES
  11              Plaintiff,

  12      v.                                           ORDER TO SHOW CAUSE
  13    Dolphinshire/Greenbrier, LLC, a
        Delaware Limited Liability Company;
  14    S.T. Waterfront Café, Inc., a California
        Corporation; and Does 1-10,
  15
                  Defendants.
  16
  17
               The Court has reviewed Plaintiff’s Notice re: Inability to Consummate
  18
       Settlement. (Doc. 21.) The Court declines to reopen the case at this time.
  19
               On March 2, 2020, the Court vacated all remaining pretrial deadlines upon
  20
       the Plaintiff’s representation in a “Notice of Settlement” that “a global settlement
  21
       has been reached.” (See Docs. 16 & 17.) In a Stipulation to extend the deadline
  22
       in which to file a notice of dismissal, the parties represented: “The parties have
  23
       finalized the terms of the settlement agreement and have circulated the
  24
       agreement for signatures, however, the additional time is required to collect the
  25
       signatures and to comply with the terms of Agreement.” (Doc. 18.) With the
  26
       present filing, Plaintiff now merely represents that he merely had a “good faith
  27
       belief the matter had settled.” (Doc. 21.) This falls short of the parties’ earlier
  28   representations to the Court.




                                                   1
Case 8:20-cv-00147-JLS-KES Document 23 Filed 05/05/20 Page 2 of 2 Page ID #:118




   1         Therefore, the Court hereby ORDERS Plaintiff and his counsel to show
   2   cause why the Court should not impose sanctions for misrepresenting the status
   3   of the settlement to the Court. Written submissions shall be filed no later than
   4   seven days from the entry of this Order.
   5         IT IS SO ORDERED.
   6
             Dated: May 05, 2020
   7
   8                                     HONORABLE JOSEPHINE L. STATON
   9                                     United States District Judge
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                  2
